Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 17/301,562 in response to an election filed on 11/03/2022. Claims 1-7 and 15-20 are currently pending and have been considered below. Claims 1 and 15 are independent claims. Claims 8-14 are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2017/0142742 A1) in view of Venkatachalam et al. (US 2014/0092885 A1).

Regarding claims 1 and 15, a system for managing a heterogeneous wireless network environment that offers communications via a first Radio Access Technology (RAT) and a second, different RAT, [Fischer et al., Please see Figure. 2B, wherein a system including a first RAT 103a and a second RAT 103b],  the system comprising: 
a processor, [Fischer et al., Figure 1C, Ref # 121],  
and a memory including instructions that when executed by the processor, [Fischer et al., Figure 1C, Ref # 122], enable performance of operations comprising: 
identifying a first dual-mode endpoint seeking to communicate with a second dual-mode endpoint, [a scheduling mechanism uses cross-RAT information sharing or exchange to determine when a device of a first RAT (e.g., LTE-U/LAA device) might attempt access to an unlicensed frequency band that is in use by one or more devices of a second RAT (e.g., Wi-Fi), or vice versa, (Fischer et al., Paragraph 38)],
identifying a first communications pattern of network resource usage for the first RAT and a second communications pattern of network resource usage for the second RAT in the heterogeneous wireless network environment, [the acquired or received information is used to determine whether an unlicensed band is being fairly shared between coexisting RATs, whether a LTE-based or Wi-Fi device should provide an opportunity for a device of another RAT to access the unlicensed band, or if the device should more aggressively retain its hold of the unlicensed band. For instance, a LTE-U/LAA eNB with an unfair balance of channel usage might shorten its packet payload length to create more inter-packet gaps with more opportunities for a WLAN access point to compete at channel access. Alternatively or in addition, the eNB could reduce its transmission power to allow more competition, (Fischer et al., Paragraph 34)], 
assigning the D2D communications session to the first RAT based on the first communication pattern and the second communication pattern, [the acquired or received information is used to determine to back a device out of operating in a first RAT, to release the channel to a device operating under another RAT, and/or possibly to re-introduce operation in the first RAT at a later time, (Fischer et al., Paragraph 34)], 
and in response to detecting network resource usage changes in the first RAT, transitioning the D2D communications session to the second RAT, [the first access point transmits one or more packets using the adjusted transmission parameter, to cause the first access point or the second access point to use an updated share of the unlicensed frequency band that is closer to the predetermined threshold than the first share, (Fischer et al., Paragraph 78)], 
Fischer et al. fails to explicitly teach a device-to-device (D2D) communications session,  
Venkatachalam et al. teaches a technology for setting up a Device to Device (D2D) communication channel between mobile wireless devices, (Venkatachalam et al., Abstract), 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Gross et al. by including a device-to-device (D2D) communications session, (Venkatachalam et al., Abstract), in order to order for a wireless device to communicate directly or indirectly with another wireless device, (Venkatachalam et al., Paragraph 30). 

Regarding claim 2, the system of claim 1, wherein the D2D communications session is assigned to the first RAT using a shared frequency regulated by a band access controller, [the acquired or received information is used to determine whether an unlicensed band is being fairly shared between coexisting RATs, whether a LTE-based or Wi-Fi device should provide an opportunity for a device of another RAT to access the unlicensed band, or if the device should more aggressively retain its hold of the unlicensed band, (Fischer et al., Paragraph 34)], wherein the shared frequency is reserved by the band access controller as a static resource for D2D communication while high-priority signals are absent from the shared frequency, [that the first access point or the second access point is using a first share of the unlicensed frequency band that is below a predetermined threshold, indicating an imbalance of usage between the first RAT and the second RAT. A transmission parameter of the first access point for operating in the unlicensed frequency band using the first RAT is adjusted according to the determination, (Fischer et al., Paragraphs 73-75)]. 

Regarding claim 3, the system of claim 2, wherein the D2D communications session is assigned to the first RAT using a first shared frequency regulated by a first band access controller in response to determining that static resources reserved for D2D communication in a second shared frequency by a second band access controller are insufficient for handling the D2D communications session, [the acquired or received information is used to determine whether an unlicensed band is being fairly shared between coexisting RATs, whether a LTE-based or Wi-Fi device should provide an opportunity for a device of another RAT to access the unlicensed band, or if the device should more aggressively retain its hold of the unlicensed band, (Fischer et al., Paragraph 34)],
and wherein the first band access controller identifies network resources sufficient for handling the D2D communications session from a dynamic set of sub-channels and Physical Resource Blocks available in the first shared frequency, [a fair or balanced coexistence between RATs refers to operation according to a predetermined partition or allocation of bandwidth utilization to one or both RATs. In one or more embodiments, an imbalance (or unfair balance) of usage between RATs refers to a first RAT (e.g., an access point of the first RAT) using a share of the unlicensed band that is below a predetermined threshold, (Fischer et al., Paragraph 65)]. 

Regarding claim 4, the system of claim 1, where the operations further comprise: assigning a third dual-mode endpoint as an intermediate device in the D2D communications session based on a first location of the first dual-mode endpoint, a second location of the second dual-mode endpoint, and a third location of the third dual- mode endpoint, [information from an access point operating in a first RAT is transmitted or relayed via one or more relay devices operating in at least a first RAT, in one or more embodiments. The information is further transmitted or relayed via one or more relay devices operating in at least a second RAT, in one or more embodiments. Each device-to-device relay segment is wired or wireless, (Fischer et al., Paragraph 61)].

Regarding claim 5, the system of claim 4, wherein transitioning the D2D communications session to the second RAT transitions a first link between the first dual-mode endpoint and the third dual-mode endpoint from the first RAT to the second RAT while a second link between the third dual-mode endpoint and the second dual-mode endpoint remains assigned to the first RAT, [information from an access point operating in a first RAT is transmitted or relayed via one or more relay devices operating in at least a first RAT, in one or more embodiments. The information is further transmitted or relayed via one or more relay devices operating in at least a second RAT, in one or more embodiments. Each device-to-device relay segment is wired or wireless, (Fischer et al., Paragraph 61)].

Regarding claim 6, the system of claim 1, wherein the first communications pattern for the first RAT and the second communications pattern for the second RAT include: 
a network topology for the wireless network environment, [The network connections can include any type and/or form of network and can include any of the following: a point-to-point network, a broadcast network, a telecommunications network, a data communication network, a computer network. The topology of the network can be a bus, star, or ring network topology, (Fischer et al., Paragraph 20)],  
coverage ranges of individual Access Points (APs) in the wireless network environment, [the usage engine 229 uses the cross-RAT or received information to determine the second access point's or the second RAT's extent or share of utilization or allocation of the unlicensed band. In one or more embodiments, the usage engine 229 uses the cross-RAT or received information to determine the first access point's or the first RAT's extent or share of utilization or allocation of the unlicensed band, (Fischer et al., Paragraph 100)], 
Effective Isotropic Radiative Powers permitted for signals in the wireless network environment, [the adjusted transmission parameter specifies a power level for transmitting a packet, (Fischer et al., Paragraph 108)],  
and bandwidth for each of the individual Aps, [Information about channel loading by a particular RAT and/or an access point of the RAT, such as bandwidth utilization, (Fischer et al., Paragraph 42)]. 
Regarding claim 7, the system of claim 1, wherein identifying the first dual-mode endpoint seeking to communicate with the second dual-mode endpoint via the D2D communications session further comprises: receiving a request to initiate the D2D communications session from the first dual-mode endpoint, [the coordinating device transmits, via the transmitter 224, one or more instructions or requests to a RAT-specific device (e.g., the first access point operating under the first RAT) to operate in a certain manner, such as to transmit at a scheduled time, (Fischer et al., Paragraph 94)].

Regarding claim 16, the system of claim 15, wherein the D2D communications session is assigned to the first RAT in the first set of network resources based on the communication patterns and the second set of network resources transitions the D2D communications session to the second RAT in response to detecting network resource usage changes in the first RAT, [the first access point transmits one or more packets using the adjusted transmission parameter, to cause the first access point or the second access point to use an updated share of the unlicensed frequency band that is closer to the predetermined threshold than the first share, (Fischer et al., Paragraph 78)].

Regarding claim 17, the system of claim 15, wherein the first set of network resources includes a first sub-channel or physical resource block for use with the first RAT and the second set of network resources includes a second sub-channel or physical resource block for use with the first RAT to replace the first sub-channel or physical resource block, [a fair or balanced coexistence between RATs refers to operation according to a predetermined partition or allocation of bandwidth utilization to one or both RATs. In one or more embodiments, an imbalance (or unfair balance) of usage between RATs refers to a first RAT (e.g., an access point of the first RAT) using a share of the unlicensed band that is below a predetermined threshold, (Fischer et al., Paragraph 65)]. 

Regarding claim 18, the system of claim 15, wherein the first dual-mode endpoint is associated with an Access Point (AP) according to the first RAT and the D2D communications session is managed according to the second RAT, [the snooping is performed by a device of a specific RAT, a cross-RAT device, and/or a coordinating device (with snooping functionality, e.g., a scheduler) for multi-RAT co-existence management, (Fischer et al., Paragraph 66)].

Regarding claim 19, the system of claim 15, wherein first set of network resources includes a first link between the first dual-mode endpoint and a first intermediate device, and a second link between the first intermediate device and the second dual-mode endpoint, wherein substituting the second set of network resources for the first set of network resources includes at least one of: 
substituting a second intermediate device for the first intermediate device, [the information is accessed or received via UE or user device relaying (e.g., one or more relaying or repeater nodes) and/or relaying via any other types of intermediaries such as access points (e.g., eNBs, base stations) in one or more RATs. For example, information from an access point operating in a first RAT is transmitted or relayed via one or more relay devices operating in at least a first RAT, in one or more embodiments. The information is further transmitted or relayed via one or more relay devices operating in at least a second RAT, (Fischer et al., Paragraph 61)]. 
removing the first link, the second link, and first intermediate device and adding a third link between the first dual-mode endpoint and the second dual-mode endpoint; 
and removing the second link and adding a third intermediate device, a third link between the first intermediate device and the third intermediate device, and a fourth link between the third intermediate device and the second dual-mode endpoint.

Regarding claim 20, the system of claim 15, wherein identifying the communication patterns includes analyzing network topology, including locations of the first dual-mode endpoint and the second dual-mode endpoint and Access Points (APs) in the heterogeneous wireless network environment to identify coverage areas and channels used by the Aps, [The network connections can include any type and/or form of network and can include any of the following: a point-to-point network, a broadcast network, a telecommunications network, a data communication network, a computer network. The topology of the network can be a bus, star, or ring network topology, (Fischer et al., Paragraph 20)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478